              Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 1 of 9



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
            ANDRE THOMPSON, a single man; and                  CASE NO. 3:18-cv-05267
 9          BRRYSON CHAPLIN, a single man,
                                                               ORDER ON MOTIONS IN
10                                 Plaintiffs,                 LIMINE

11                 v.

12          CITY OF OLYMPIA, a local
            government entity; and RYAN
13          DONALD and “JANE DOE” DONALD,
            individually and the marital community
14          comprised thereof,

15                                 Defendants.

16
     Plaintiff’s Motions in Limine:
17
     1.     Exclude reference to Officer Donald’s military service
18
                   DENIED
19
     2.     Exclude performance evaluations, promotions, nominations and commendations received
20
            post May 21, 2015
21
                   DENIED
22
     3.     Evidence related to the filing of criminal charges against the plaintiffs arising out of the
23
            incident at issue should be excluded under Rules 401, 402, and 403
24


     ORDER ON MOTIONS IN LIMINE - 1
                Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 2 of 9



 1                  DENIED with respect to the charges of assault against Donald, RESERVED with

 2                  respect to other charges of theft and assault at the Safeway

 3 4.      Witnesses should be ordered to refer to the previous criminal trial as a “prior proceeding”

 4                  DENIED

 5 5.      Exclude any reference to the Review Board Findings/Conclusions that Officer Donald

 6         acted reasonably, nor was internally disciplined regarding the incident

 7                  DENIED

 8 6.      Exclude prior bad acts, including prior convictions, should be excluded:

 9         A.       Chaplin’s juvenile adjudications of Robbery and Theft in the 2nd Degree

10                  conviction

11                  GRANTED

12         B.       Chaplin’s Taking a Motor Vehicle Without Permission conviction

13                  GRANTED

14         C.       Chaplin’s Assault and Theft convictions from May 20, 2015

15                  RESERVED

16         D.       Safeway videos of incidents on night of May 20, 2015

17                  DENIED

18         E.       All testimony, documents, arguments that Plaintiffs were convicted of Assault in

19                  the 3rd Degree against Officer Donald

20                  DENIED

21 7.      The toxicology report showing concentration of blood alcohol level and presence of

22         marijuana/THC should be excluded

23                  DENIED

24


     ORDER ON MOTIONS IN LIMINE - 2
             Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 3 of 9



 1 8.      Exclude evidence of Plaintiffs’ history of drug experimentation

 2                GRANTED

 3 9.      Exclude Safeway employee, Jason Gray, from testifying that he heard Chaplin yelling

 4         something at Gray and Brown, then picking up the skateboard and “huck[ing] it at

 5         [them]”

 6                RESERVED

 7 10.     Defendants’ Expert Kenton Wong should be prohibited from speculating that drugs and

 8         alcohol may have precipitated the incident

 9                GRANTED

10 11.     Evidence of Plaintiffs’ incarceration following their convictions in the criminal case and

11         past periods of incarceration/detention should be excluded

12                GRANTED

13 12.     Exclude the video recorded portion of Chaplin’s Vice News interview

14                DENIED

15 13.     Exclude Defense Expert Kenton Wong from speculating that wind, humidity, moisture

16         may have affected the deposition of gunshot particles on Thompson’s White T-shirt

17                DENIED

18 14.     Exclude Defense Expert Detective Paynter’s statement that Officer Donald’s intent was

19         to “issue [Plaintiffs] a citation and release them…”

20                GRANTED

21 15.     Exclude Defense Expert Detective Paynter from testifying that “Thompson eventually

22         admitted to entering Safeway and stealing beer.”

23                RESERVED

24


     ORDER ON MOTIONS IN LIMINE - 3
             Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 4 of 9



 1 16.     Exclude Plaintiff’s expert Dr. Lacy from being questioned if it would have been

 2         “possible” for Chaplin to stumble and take some steps after his T-11 was shattered

 3                DENIED

 4 17.     Exclude Deputy Hinrichs from testifying that he believed he was responding to a

 5         “robbery”

 6                DENIED

 7 18.     Exclude exhibits where the facts contained therein are in dispute and which contain

 8         hearsay statements that do not satisfy an independent exception to the hearsay rule

 9                 RESERVED

10 19.     Exclude Chaplin’s Facebook postings

11                RESERVED

12 20.     Exclude duplicative testimony from experts Cheng and Wong regarding how Chaplin’s

13         arm became injured

14                RESERVED

15 21.     Exclude damages experts from speculating that Chaplin would not have been able to live

16         independently, irrespective of the injury sustained during the shooting incident

17                DENIED

18 22.     Exclude any reference to expenses or costs incurred by other spinal injury patients or

19         costs associated with other patients’ life care needs

20                DENIED

21 23.     Exclude expert Thompson, a quadriplegic, from referencing his own spinal injury,

22         recovery, or condition

23                DENIED

24


     ORDER ON MOTIONS IN LIMINE - 4
                Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 5 of 9



 1 24.      Exclude evidence regarding Plaintiff Chaplin’s education history, GED, plans to return

 2         to school, work history, ability or inability to work

 3                  DENIED

 4 25.     Exclude reference to Chaplin’s preexisting history of childhood trauma and recurrent

 5         major depression or anxiety disorder

 6                  DENIED

 7 26.     Life care plan expert witness Thompson should be excluded from testifying that:

 8         a.       Lack of medical records for Chaplin from August 2016-August 2017 means he

 9                  did not attend appointments or require medications

10                  DENIED

11         b.       Chaplin allowed other people to “play with his wheelchair” or that he misused his

12                  wheelchair while incarcerated

13                  DENIED

14         c.       Chaplin was instructed to take medications while in jail and that he “was not

15                  taking responsibility for that”

16                  DENIED

17         d.       Chaplin was not regularly attending scheduled medical visits

18                  DENIED

19         e.       Chaplin arrived at PT with a videographer

20                  DENIED

21         f.       Chaplin did not have the cognitive ability to live by himself regardless of injuries

22                  DENIED

23         g.       Chaplin did not appear to have pain and had fine motor skills

24


     ORDER ON MOTIONS IN LIMINE - 5
                Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 6 of 9



 1                  DENIED

 2         h.       A social worker put a hold on COPES assessment for in-home care as it appeared

 3                  Chaplin was not expected to need held from others while in the hospital

 4                  DENIED

 5 27.     Exclude defense expert Rosen from testifying that he “felt” Chaplin might not ever have

 6         the skills to live by himself, because he believed Chaplin relied on his mother

 7                  RESERVED

 8 28.     Exclude defense expert Rosen’s observation that Chaplin looked numerous times to his

 9         mother for guidance “as he did not understand what was being asked of him”

10                  RESERVED

11 29.     Exclude speculation by defense experts from testifying that “Chaplin’s mother managed

12         his medical compliance and that she likely provided that type of support prior to the

13         incident due to his preexisting intellectual, cognitive and behavioral issues”

14                  RESERVED

15 30.     Exclude speculation that because Chaplin relied on his mother that “he might not ever

16         have the skills to live by himself”

17                  RESERVED

18

19 Defendants’ Motions in Limine:

20 1.      Exclude evidence of settlement discussions

21                  GRANTED

22 2.      Exclude reference of personal counsel for Officer Donald

23                  DENIED

24


     ORDER ON MOTIONS IN LIMINE - 6
             Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 7 of 9



 1 3.      Exclude evidence of insurance

 2                GRANTED

 3 4.      Exclude evidence of Bjornstad memo

 4                GRANTED

 5 5.      Exclude evidence of field training records

 6                DENIED

 7 6.      Exclude evidence of transit center death

 8                GRANTED

 9 7.      Exclude evidence of Dr. Popeli complaint

10                GRANTED

11 8.      Exclude evidence of Allen Memo

12                DENIED

13 9.      Exclude claims that the jury could not decide Count I in Plaintiffs’ assault case

14                DENIED

15 10.     Exclude claims that the conviction on Count II was “mere apprehension”

16                GRANTED

17 11.     Exclude Donald’s “dreamcicle” Facebook post

18                GRANTED

19 12.     Exclude claims that Donald is a racist or his actions were racially motivated

20                GRANTED

21 13.     Exclude claims that Donald should have used the lowest level of force

22                DENIED

23 14.     Exclude reference to protests in Olympia following shooting

24


     ORDER ON MOTIONS IN LIMINE - 7
             Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 8 of 9



 1                 GRANTED

 2 15.     Exclude references to Michael Brown or other notorious shootings

 3                 GRANTED

 4 16.     Exclude claims that police are more likely to use force against black males

 5                 GRANTED

 6 17.     Exclude references to Plaintiffs as “unarmed black men”

 7                 DENIED

 8 18.     Exclude claims that Plaintiffs are not guilty of the assault in Count II

 9                 DENIED

10 19.     Exclude claims that Chaplin is not guilty of theft

11                 GRANTED

12 20.     Exclude evidence that Donald was terminated from city of Auburn police department

13                 GRANTED

14 21.     Exclude references to use of force incidents in the past when Donald used lower levels of

15         force

16                 DENIED with respect to evidence rebutting Donald’s assertion that he has not

17                 been successful with his taser and bean-bag shotgun, but otherwise GRANTED

18 //

19 //

20 //

21 //

22 //

23

24


     ORDER ON MOTIONS IN LIMINE - 8
              Case 3:18-cv-05267-RBL Document 89 Filed 09/09/19 Page 9 of 9



 1          In addition, all questions proposed by the parties in their jury questionnaires will be asked

 2 out loud to prospective jurors in court during jury selection.

 3          IT IS SO ORDERED.

 4

 5          Dated this 9th day of September, 2019.

 6

 7                                                        A
                                                          Ronald B. Leighton
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTIONS IN LIMINE - 9
